OPINION ANDREWS, Judge. Appellant, Irene Hughes, was a recipient of AFDC and Medicaid benefits. Included in the calculations which determined her need for those benefits was a “shelter standard” which would be included if she paid any rent — whatever the amount. Appellant was also a recipient of Section 8 housing benefits (see 42 U.S.C. 1437f) which paid all but $22.00 of her rent, and any utility costs above $30.00. Rather than being distributed as separate payments, however, the Section 8 monies (for both utilities and rent) were combined. Twenty-two dollars of appellant’s $30 utility allowance was paid directly to the landlord and the remaining $8.00 of the utility allowance was paid to appellant; appellant then paid all the utilities. It is acknowledged by all parties that appellant is paying $22.00 of her own rent. Appellant argues: in reality what is happening is that the Housing Authority is paying $53 out of $75 rent, and $30 out of $45 per month in utilities. If the Housing Authority actually paid the money in this manner, the Department would not be contending that Ms. Hughes does not have a shelter expense. Instead, however, for administrative convenience the authority pays $22 less for utilities. In response, the Department states: However, if the recipient does not actually pay any rent out of her pocket, the Department would be violating its own regulations by giving Ms. Hughes a shelter allowance. Thus, the issue presented is whether § 221.822(B) of the Public Assistance Manual, Vol. II-A requires an actual out-of-pocket expense, or the existence of liability for rent — regardless how that liability is met. The section states: 221.822B. Shelter — If the family unit; living alone or with others, must meet an expense for shelter in the form of a rent charge * * * the budget group will be budgeted the shelter standard for that size budget group * * * Shelter will be budgeted under the following circumstances: 1) Rent — The shelter standard will be budgeted when the family unit must pay rent in order to obtain shelter. The clear wording of Section 221.822(B) of the Public Assistance Manual, Vol. II-A is that, 1) Rent — The shelter standard will be budgeted when the family unit must pay rent in order to obtain shelter. (Emphasis added.) Exhibit E in the record is the form used to compute the Section 8 benefits payable to the appellant. Line 17 reads: 17. Net Amount payable by family toward Gross Rent.......... $22.00 Thus, the amount paid each month by the appellant for rent was $22.00. In addition to the subsidy the Section 8 program provided for rent, it also supplied funds for utilities. The problem arises because part of this utility money is paid directly to the landlord — creating the appearance that the appellant actually pays nothing to the landlord.  We are mindful of the fact that difficulty of administration is not a sufficient reason for denial of benefits under Aid to Families with Dependent Children. Haceesa v. Heim, 84 N.M.112, 500 P.2d 197 (Ct.App.1972). There the court stated: We are not impressed with the appellee’s argument of the difficulty of administration of the individual program when having to compute [benefits]. Difficulty of administration is not a sufficient reason for denial of benefits. To follow appellee’s reasoning would be to elevate form over substance. This is analogous to the instant situation where appellee argues that if the payments had been made in the correct form, the net result would have been different. In effect, had the Section 8. payments been correctly labeled as “rent” and “utilities”, there would have been no problem at all — a classic instance of form over .substance.  The obvious purpose of the section in question is to assist a claimant whenever part of that person’s total budget is being committed to rent. Ms. Hughes is undeniably such a person. As such is the case, Ms. Hughes should have been allowed the shelter standard in the computation of her eligibility. The ruling of the Department is reversed. IT IS SO ORDERED. WOOD, C. J., concurs. SUTIN, J., specially concurs.